EXHIBIT 10.1
 


PURCHASE AGREEMENT



            THIS PURCHASE AGREEMENT (“Agreement”) is made as of the 18th day of
August, 2011, by and among All Fuels & Energy Company, a Delaware corporation
(the “Company”), and the Investor(s) set forth on the signature pages affixed
hereto (individually, a “Investor” or collectively “Investors”).


Recitals


            A.        The Company and the Investors are executing and delivering
this Agreement in reliance upon the exemption from securities registration
afforded by the provisions of Regulation D (“Regulation D”), as promulgated by
the U.S. Securities and Exchange Commission (the “SEC”) under the Securities Act
of 1933, as amended; and


            B.        The Investors wishes to purchase from the Company, and the
Company wishes to sell and issue to the Investors in the amounts set forth on
the Exhibit A, upon the terms and conditions stated in this Agreement, (i) a
convertible note with an aggregate principal amount of $210,000, bearing
interest at the rate of 8% per annum, in the form attached hereto as Exhibit B
(the “Note”), which is convertible into shares of the Company’s common stock
(the “Conversion Shares”), upon the terms and subject to the limitations of the
Note; (ii) a warrant to purchase up to 100,000,000 shares of Company common
stock at an exercise price of $0.005 per share (subject to adjustment) in the
form attached hereto as Exhibit C (the “Series A Warrant”); and (iii) a warrant
to purchase up to 100,000,000 shares of Company common stock at an exercise
price of $0.0075 per share (subject to adjustment) in the form attached hereto
as Exhibit D (the “Series B Warrant,” collectively with the Series A Warrant,
the “Warrant”);


                        In consideration of the mutual promises made herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:


            1.         Definitions. In addition to those terms defined above and
elsewhere in this Agreement, for the purposes of this Agreement, the following
terms shall have the meanings set forth below:


                        “10-KSB” has the meaning set forth in Section 4.6


                        “Affiliate” means, with respect to any Person, any other
Person which directly or indirectly through one or more intermediaries Controls,
is controlled by, or is under common control with, such Person.


                        “Business Day” means a day, other than a Saturday or
Sunday, on which banks in New York City are open for the general transaction of
business.


                        “Closing” has the meaning set forth in Section 3.


                        “Closing Date” has the meaning set forth in Section 3.


                        “Company’s Knowledge” means the actual knowledge of the
executive officers (as defined in Rule 405 under the 1933 Act) of the Company,
after due inquiry.


                        “Confidential Information” means trade secrets,
confidential information and know-how (including but not limited to ideas,
formulae, compositions, processes, procedures and techniques, research and
development information, computer program code, performance specifications,
support documentation, drawings, specifications, designs, business and marketing
plans, and customer and supplier lists and related information).


                        “Control” (including the terms “controlling”,
“controlled by” or “under common control with”) means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.


                        “Note” has the meaning set forth in recitals.


                        “Conversion Shares” means the shares of Common Stock
issuable to Investor upon a default of the Note, should Investor elect to
convert all or a part of such Note upon such default.


                        “Environmental Laws” has the meaning set forth in
Section 4.16.


                        “Evaluation Date” has the meaning set forth in Section
4.26.


                        “GAAP” has the meaning set forth in Section 4.18.


                        “Infringe” has the meaning set forth in Section 4.15(d).


                        “Intellectual Property” means all of the following: (i)
patents, patent applications, patent disclosures and inventions (whether or not
patentable and whether or not reduced to practice); (ii) trademarks, service
marks, trade dress, trade names, corporate names, logos, slogans and Internet
domain names, together with all goodwill associated with each of the foregoing;
(iii) copyrights and copyrightable works; (iv) registrations, applications and
renewals for any of the foregoing; and (v) proprietary computer software
(including but not limited to data, data bases and documentation).


                        “License Agreements” has the meaning set forth in
Section 4.15(b).


                        “Material Adverse Effect” means a material adverse
effect on (i) the assets, liabilities, results of operations, condition
(financial or otherwise), business, or prospects of the Company and its
Subsidiaries taken as a whole, or (ii) the ability of the Company to perform its
obligations under the Transaction Documents.


                        “Person” means an individual, corporation, partnership,
limited liability company, trust, business trust, association, joint stock
company, joint venture, sole proprietorship, unincorporated organization,
governmental authority or any other form of entity not specifically listed
herein.


                        “Purchase Price” means $210,000.


                        “Reverse Split” means the 1 for 50 reverse split the
Company must effect prior to the conversion of the Note by obtaining shareholder
approval after filing either a proxy or information statement with the
Securities and Exchange Commission and mailing the same to the Company’s
shareholders, and then filing the amendment to the articles of incorporation of
the Company with the Delaware Secretary of State effecting the reverse split


                        “SEC Filings” has the meaning set forth in Section 4.6.


                        “Securities” means the Note, the Conversion Shares, the
Series A Warrants, the Series B Warrants and the Warrant Shares.


                        “Subsidiary” of any Person means another Person, an
amount of the voting securities, other voting ownership or voting partnership
interests of which is sufficient to elect at least a majority of its Board of
Directors or other governing body (or, if there are no such voting interests,
50% or more of the equity interests of which) is owned directly or indirectly by
such first Person.


                        “Transaction Documents” means this Agreement, the Note
and the Series A Warrants and the Series B Warrants.


                        “Warrant Shares” means the shares of Common Stock
issuable upon the exercise of the Warrants.


                        “1933 Act” means the Securities Act of 1933, as amended,
or any successor statute, and the rules and regulations promulgated thereunder.


                        “1934 Act” means the Securities Exchange Act of 1934, as
amended, or any successor statute, and the rules and regulations promulgated
thereunder.


            2.         Purchase and Issuance of the Note and Warrant. Subject to
the terms and conditions of this Agreement, on the Closing Date the Investor
shall purchase, and the Company shall sell and issue to the Investor, the Note
and the Warrants in the amount set forth opposite the Investor’s name on the
signature page attached hereto in exchange for the Purchase Price.


            3.         Closing. Within one Business Day of the date of executing
this Agreement, the Company shall cause the delivery of the certificates
representing the Note and the Warrants, registered in the names and amounts of
the Investor as set forth on the signature pages attached hereto to the Investor
and the Investor shall wire to the Company in same day funds an amount
representing such Investor’s Purchase Price, as set forth on the signature page
hereto (“Closing” or “Closing Date”). The Closing shall occur upon confirmation
that the conditions to Closing in Section 6 hereof have been satisfied. The
Closing of the purchase and sale of the Note and Warrants shall take place at
the offices of Brewer & Pritchard, P.C., 3 Riverway, Suite 1800, Houston, Texas
77056.


            4.         Representations and Warranties of the Company. The
Company hereby represents and warrants to the Investor that, except as set forth
in the schedules delivered herewith (collectively, the “Disclosure Schedules”):


                        4. 1      Organization, Good Standing and Qualification.
Each of the Company and its Subsidiaries is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation and has all requisite corporate power and authority to carry on
its business as now conducted and to own its properties. Each of the Company and
its Subsidiaries is duly qualified to do business as a foreign corporation and
is in good standing in each jurisdiction in which the conduct of its business or
its ownership or leasing of property makes such qualification or leasing
necessary unless the failure to so qualify has not had and could not reasonably
be expected to have a Material Adverse Effect. The Company’s Subsidiaries are
listed in the SEC Filings.


                        4.2       Authorization. Other than effecting the
Reverse Split, the Company has full power and authority and has taken all
requisite action on the part of the Company, its officers, directors and
stockholders necessary for (i) the authorization, execution and delivery of the
Transaction Documents, (ii) the authorization of the performance of all
obligations of the Company hereunder or thereunder, and (iii) the authorization,
issuance (or reservation for issuance) and delivery of the Securities. The
Transaction Documents constitute the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability, relating to or affecting creditors’
rights generally.


                        4.3       Capitalization. Schedule 4.3 sets forth (a)
the authorized capital stock of the Company on the date hereof; (b) the number
of shares of capital stock issued and outstanding; (c) the number of shares of
capital stock issuable pursuant to the Company’s stock plans; and (d) the number
of shares of capital stock issuable and reserved for issuance pursuant to
securities (excluding the Conversion Shares and Warrant Shares) exercisable for,
or convertible into or exchangeable for any shares of capital stock of the
Company. All of the issued and outstanding shares of the Company’s capital stock
have been duly authorized and validly issued and are fully paid, nonassessable
and free of pre-emptive rights and were issued in full compliance with
applicable state and federal securities law and any rights of third parties.
Except as described on Schedule 4.3, all of the issued and outstanding shares of
capital stock of each Subsidiary have been duly authorized and validly issued
and are fully paid, nonassessable and free of pre-emptive rights, were issued in
full compliance with applicable state and federal securities law and any rights
of third parties and are owned by the Company, beneficially and of record,
subject to no lien, encumbrance or other adverse claim. No Person is entitled to
pre-emptive or similar statutory or contractual rights with respect to any
securities of the Company. Except as described on Schedule 4.3, there are no
outstanding warrants, options, convertible securities or other rights,
agreements or arrangements of any character under which the Company or any of
its Subsidiaries is or may be obligated to issue any equity securities of any
kind and except as contemplated by this Agreement, neither the Company nor any
of its Subsidiaries is currently in negotiations for the issuance of any equity
securities of any kind. There are no voting agreements, buy-sell agreements,
option or right of first purchase agreements or other agreements of any kind
among the Company and any of the securityholders of the Company relating to the
securities of the Company held by them. No Person has the right to require the
Company to register any securities of the Company under the 1933 Act, whether on
a demand basis or in connection with the registration of securities of the
Company for its own account or for the account of any other Person.


                        Except as described on Schedule 4.3, the issuance and
sale of the Securities hereunder will not obligate the Company to issue shares
of Common Stock or other securities to any other Person (other than the
Investors) and will not result in the adjustment of the exercise, conversion,
exchange or reset price of any outstanding security.


                        The Company does not have outstanding stockholder
purchase rights or “poison pill” or any similar arrangement in effect giving any
Person the right to purchase any equity interest in the Company upon the
occurrence of certain events.


                        4.4       Valid Issuance. The Note and the Conversion
Shares have been duly and validly authorized and, when issued and paid for
pursuant to this Agreement, will be validly issued, fully paid and
nonassessable, and shall be free and clear of all encumbrances and restrictions
(other than those created by the Investors), except for restrictions on transfer
set forth in the Transaction Documents or imposed by applicable securities laws.
The Warrans and the Warrant Shares have been duly and validly authorized and,
when issued and paid for pursuant to this Agreement, will be validly issued,
fully paid and nonassessable, and shall be free and clear of all encumbrances
and restrictions (other than those created by the Investors), except for
restrictions on transfer set forth in the Transaction Documents or imposed by
applicable securities laws. Upon the effectiveness of the Reverse Split, the
Company has reserved a sufficient number of shares for issuance upon the
conversion of the Note and exercise of the Warrants in the case of default, free
and clear of all encumbrances and restrictions, except for restrictions on
transfer set forth in the Transaction Documents or imposed by applicable
securities laws.


                        4.5       Consents. Except the filing the Reverse Split
with the Secretary of State of Delaware, the execution, delivery and performance
by the Company of the Transaction Documents and the offer, issuance and sale of
the Securities require no consent of, action by or in respect of, or filing
with, any Person, governmental body, agency, or official other than filings that
have been made pursuant to applicable state securities laws and post-sale
filings pursuant to applicable state and federal securities laws which the
Company undertakes to file within the applicable time periods. Subject to the
accuracy of the representations and warranties of the Investors set forth in
Section 5 hereof, the Company has taken all action necessary to exempt (i) the
issuance and sale of the Securities, (ii) the issuance of the Conversion Shares
upon conversion of the Note, (iii) the issuance of the Warrant Shares upon
exercise of the Warrants; and (iv) the other transactions contemplated by the
Transaction Documents from the provisions of any stockholder rights plan or
other “poison pill” arrangement, any anti-takeover, business combination or
control share law or statute binding on the Company or to which the Company or
any of its assets and properties may be subject and any provision of the
Company’s Articles of Incorporation or Bylaws that is or could reasonably be
expected to become applicable to the Investor as a result of the transactions
contemplated hereby, including without limitation, the issuance of the
Securities and the ownership, disposition or voting of the Securities by the
Investor or the exercise of any right granted to the Investors pursuant to this
Agreement or the other Transaction Documents.


                        4.6       Delivery of SEC Filings; Business. The Company
has made available to the Investor through the EDGAR system, true and complete
copies of the Company’s most recent Annual Report on Form 10-KSB for the fiscal
year ended December 31, 2010 (the “10-KSB”), and all other reports filed by the
Company pursuant to the 1934 Act since the filing of the 10-KSB and prior to the
date hereof (collectively, the “SEC Filings”). The SEC Filings are the only
filings required of the Company pursuant to the 1934 Act for such period. The
Company and its Subsidiaries are engaged in all material respects only in the
business described in the SEC Filings and the SEC Filings contain a complete and
accurate description in all material respects of the business of the Company and
its Subsidiaries, taken as a whole.


                        4.7       Use of Proceeds. T$100,000 of the net proceeds
of the sale of the Note and Warrants hereunder shall be used by the Company to
acquire new oil and gas interests to begin the change of direction of the
Company and the remaining amount of the net proceeds of the sale of Note and
Warrants shall be used by the Company for working capital.


                        4.8       No Material Adverse Change. Since March 31,
2011, except as identified and described in the SEC Filings or as described on
Schedule 4.18, there has not been:


                                    (i)        any change in the consolidated
assets, liabilities, financial condition or operating results of the Company
from that reflected in the financial statements included in the Company’s
Quarterly Report on Form 10-QSB for the quarter ended March 31, 2011, except for
changes in the ordinary course of business which have not had and could not
reasonably be expected to have a Material Adverse Effect, individually or in the
aggregate;


                                    (ii)       any declaration or payment of any
dividend, or any authorization or payment of any distribution, on any of the
capital stock of the Company, or any redemption or repurchase of any securities
of the Company;


                                    (iii)      any material damage, destruction
or loss, whether or not covered by insurance to any assets or properties of the
Company or its Subsidiaries;


                                    (iv)      any waiver, not in the ordinary
course of business, by the Company or any Subsidiary of a material right or of a
material debt owed to it;


                                    (v)       any satisfaction or discharge of
any lien, claim or encumbrance or payment of any obligation by the Company or a
Subsidiary, except in the ordinary course of business and which is not material
to the assets, properties, financial condition, operating results or business of
the Company and its Subsidiaries taken as a whole (as such business is presently
conducted and as it is proposed to be conducted);


                                    (vi)      any change or amendment to the
Company's Articles of Incorporation or Bylaws, or material change to any
material contract or arrangement by which the Company or any Subsidiary is bound
or to which any of their respective assets or properties is subject;


                                    (vii)     any material labor difficulties or
labor union organizing activities with respect to employees of the Company or
any Subsidiary;


                                    (viii)    any material transaction entered
into by the Company or a Subsidiary other than in the ordinary course of
business;


                                    (ix)      the loss of the services of any
key employee, or material change in the composition or duties of the senior
management of the Company or any Subsidiary;


                                    (x)       the loss or threatened loss of any
customer which has had or could reasonably be expected to have a Material
Adverse Effect; or


                                    (xi)      any other event or condition of
any character that has had or could reasonably be expected to have a Material
Adverse Effect.


                        4.9       SEC Filings.


                                    (a)       Since March 31, 2011, at the time
of filing thereof, the SEC Filings complied as to form in all material respects
with the requirements of the 1934 Act and did not contain any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements made therein, in the light of the circumstances under which they
were made, not misleading. All SEC comments on any filing made pursuant to the
1933 Act or 1934 Act have been resolved to the satisfaction of the SEC.


                                    (b)       Each registration statement and
any amendment thereto filed by the Company since January 1, 2010 pursuant to the
1933 Act and the rules and regulations thereunder, as of the date such statement
or amendment became effective, complied as to form in all material respects with
the 1933 Act and did not contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary in order
to make the statements made therein not misleading; and each prospectus filed
pursuant to Rule 424(b) under the 1933 Act, as of its issue date and as of the
closing of any sale of securities pursuant thereto did not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading.


                        4.10     No Conflict, Breach, Violation or Default. Upon
the effectiveness of the Reverse Split, the execution, delivery and performance
of the Transaction Documents by the Company and the issuance and sale of the
Securities will not conflict with or result in a breach or violation of any of
the terms and provisions of, or constitute a default under (i) the Company’s
Articles of Incorporation or the Company’s Bylaws, both as in effect on the date
hereof (true and complete copies of which have been made available to the
Investor through the EDGAR system), or (ii)(a) any statute, rule, regulation or
order of any governmental agency or body or any court, domestic or foreign,
having jurisdiction over the Company, any Subsidiary or any of their respective
assets or properties, or (b) any agreement or instrument to which the Company or
any Subsidiary is a party or by which the Company or a Subsidiary is bound or to
which any of their respective assets or properties is subject.


                        4.11     Tax Matters. The Company and each Subsidiary
has timely prepared and filed all tax returns required to have been filed by the
Company or such Subsidiary with all appropriate governmental agencies and timely
paid all taxes shown thereon or otherwise owed by it. The charges, accruals and
reserves on the books of the Company in respect of taxes for all fiscal periods
are adequate in all material respects, and there are no material unpaid
assessments against the Company or any Subsidiary nor, to the Company’s
Knowledge, any basis for the assessment of any additional taxes, penalties or
interest for any fiscal period or audits by any federal, state or local taxing
authority except for any assessment which is not material to the Company and its
Subsidiaries, taken as a whole. All taxes and other assessments and levies that
the Company or any Subsidiary is required to withhold or to collect for payment
have been duly withheld and collected and paid to the proper governmental entity
or third party when due. There are no tax liens or claims pending or, to the
Company’s Knowledge, threatened against the Company or any Subsidiary or any of
their respective assets or property. There are no outstanding tax sharing
agreements or other such arrangements between the Company and any Subsidiary or
other corporation or entity.


                        4.12     Title to Properties. Except as disclosed in the
SEC Filings, the Company and each Subsidiary has good and marketable title to
all real properties and all other properties and assets owned by it, in each
case free from liens, encumbrances and defects that would materially affect the
value thereof or materially interfere with the use made or currently planned to
be made thereof by them; and except as disclosed in the SEC Filings, the Company
and each Subsidiary holds any leased real or personal property under valid and
enforceable leases with no exceptions that would materially interfere with the
use made or currently planned to be made thereof by them.


                        4.13     Certificates, Authorities and Permits. The
Company and each Subsidiary possess adequate certificates, authorities or
permits issued by appropriate governmental agencies or bodies necessary to
conduct the business now operated by it, and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any such certificate, authority or permit that, if determined
adversely to the Company or such Subsidiary, could reasonably be expected to
have a Material Adverse Effect, individually or in the aggregate.


                        4.14     Labor Matters.


                        (a)       The Company is not a party to or bound by any
collective bargaining agreements or other agreements with labor organizations.
The Company has not violated in any material respect any laws, regulations,
orders or contract terms, affecting the collective bargaining rights of
employees, labor organizations or any laws, regulations or orders affecting
employment discrimination, equal opportunity employment, or employees’ health,
safety, welfare, wages and hours.


                        (b)       (i) There are no labor disputes existing, or
to the Company's Knowledge, threatened, involving strikes, slow-downs, work
stoppages, job actions, disputes, lockouts or any other disruptions of or by the
Company's employees, (ii) there are no unfair labor practices or petitions for
election pending or, to the Company's Knowledge, threatened before the National
Labor Relations Board or any other federal, state or local labor commission
relating to the Company's employees, (iii) no demand for recognition or
certification heretofore made by any labor organization or group of employees is
pending with respect to the Company and (iv) to the Company's Knowledge, the
Company enjoys good labor and employee relations with its employees and labor
organizations.


                        (c)       The Company is, and at all times has been, in
compliance in all material respects with all applicable laws respecting
employment (including laws relating to classification of employees and
independent contractors) and employment practices, terms and conditions of
employment, wages and hours, and immigration and naturalization. There are no
claims pending against the Company before the Equal Employment Opportunity
Commission or any other administrative body or in any court asserting any
violation of Title VII of the Civil Rights Act of 1964, the Age Discrimination
Act of 1967, 42 U.S.C. §§ 1981 or 1983 or any other federal, state or local Law,
statute or ordinance barring discrimination in employment.


                        (d)       Except as disclosed in the SEC Filings or as
described on Schedule 4.14, the Company is not a party to, or bound by, any
employment or other contract or agreement that contains any severance,
termination pay or change of control liability or obligation, including, without
limitation, any “excess parachute payment,” as defined in Section 2806(b) of the
Internal Revenue Code.


                        (e)       Each of the Company's employees is a Person
who is either a United States citizen or a permanent resident entitled to work
in the United States. To the Company's Knowledge, the Company has no liability
for the improper classification by the Company of such employees as independent
contractors or leased employees prior to the Closing.



                        4.15     Intellectual Property.


                                    (a)       All Intellectual Property of the
Company and its Subsidiaries is currently in compliance with all legal
requirements (including timely filings, proofs and payments of fees) and is
valid and enforceable. No Intellectual Property of the Company or its
Subsidiaries which is necessary for the conduct of Company’s and each of its
Subsidiaries’ respective businesses as currently conducted or as currently
proposed to be conducted has been or is now involved in any cancellation,
dispute or litigation, and, to the Company’s Knowledge, no such action is
threatened. No patent of the Company or its Subsidiaries has been or is now
involved in any interference, reissue, re-examination or opposition proceeding.


                                    (b)       All of the licenses and
sublicenses and consent, royalty or other agreements concerning Intellectual
Property which are necessary for the conduct of the Company’s and each of its
Subsidiaries’ respective businesses as currently conducted or as currently
proposed to be conducted to which the Company or any Subsidiary is a party or by
which any of their assets are bound (other than  generally commercially
available, non-custom, off-the-shelf software application programs having a
retail acquisition price of less than $10,000 per license) (collectively,
“License Agreements”) are valid and binding obligations of the Company or its
Subsidiaries that are parties thereto and, to the Company’s Knowledge, the other
parties thereto, enforceable in accordance with their terms, except to the
extent that enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws
affecting the enforcement of creditors’ rights generally, and there exists no
event or condition which will result in a material violation or breach of or
constitute (with or without due notice or lapse of time or both) a default by
the Company or any of its Subsidiaries under any such License Agreement.


                                    (c)       The Company and its Subsidiaries
own or have the valid right to use all of the Intellectual Property that is
necessary for the conduct of the Company’s and each of its Subsidiaries’
respective businesses as currently conducted or as currently proposed to be
conducted and for the ownership, maintenance and operation of the Company’s and
its Subsidiaries’ properties and assets, free and clear of all liens,
encumbrances, adverse claims or obligations to license all such owned
Intellectual Property and Confidential Information, other than licenses entered
into in the ordinary course of the Company’s and its Subsidiaries’ businesses.
The Company and its Subsidiaries have a valid and enforceable right to use all
third party Intellectual Property and Confidential Information used or held for
use in the respective businesses of the Company and its Subsidiaries.


                                    (d)       The conduct of the Company’s and
its Subsidiaries’ businesses as currently conducted does not infringe or
otherwise impair or conflict with (collectively, “Infringe”) any Intellectual
Property rights of any third party or any confidentiality obligation owed to a
third party, and, to the Company’s Knowledge, the Intellectual Property and
Confidential Information of the Company and its Subsidiaries which are necessary
for the conduct of Company’s and each of its Subsidiaries’ respective businesses
as currently conducted or as currently proposed to be conducted are not being
Infringed by any third party. There is no litigation or order pending or
outstanding or, to the Company’s Knowledge, threatened or imminent, that seeks
to limit or challenge or that concerns the ownership, use, validity or
enforceability of any Intellectual Property or Confidential Information of the
Company and its Subsidiaries and the Company’s and its Subsidiaries’ use of any
Intellectual Property or Confidential Information owned by a third party, and,
to the Company’s Knowledge, there is no valid basis for the same.


                                    (e)       The consummation of the
transactions contemplated hereby and by the other Transaction Documents will not
result in the alteration, loss, impairment of or restriction on the Company’s or
any of its Subsidiaries’ ownership or right to use any of the Intellectual
Property or Confidential Information which is necessary for the conduct of
Company’s and each of its Subsidiaries’ respective businesses as currently
conducted or as currently proposed to be conducted.


                                    (f)        The Company and its Subsidiaries
have taken reasonable steps to protect the Company’s and its Subsidiaries’
rights in their Intellectual Property and Confidential Information. Each
employee, consultant and contractor who has had access to Confidential
Information which is necessary for the conduct of Company’s and each of its
Subsidiaries’ respective businesses as currently conducted or as currently
proposed to be conducted has executed an agreement to maintain the
confidentiality of such Confidential Information and has executed appropriate
agreements that are substantially consistent with the Company’s standard forms
thereof. Except under confidentiality obligations, there has been no material
disclosure of any of the Company’s or its Subsidiaries’ Confidential Information
to any third party.


                        4.16     Environmental Matters. Neither the Company nor
any Subsidiary is in violation of any statute, rule, regulation, decision or
order of any governmental agency or body or any court, domestic or foreign,
relating to the use, disposal or release of hazardous or toxic substances or
relating to the protection or restoration of the environment or human exposure
to hazardous or toxic substances (collectively, “Environmental Laws”), owns or
operates any real property contaminated with any substance that is subject to
any Environmental Laws, is liable for any off-site disposal or contamination
pursuant to any Environmental Laws, or is subject to any claim relating to any
Environmental Laws, which violation, contamination, liability or claim has had
or could reasonably be expected to have a Material Adverse Effect, individually
or in the aggregate; and there is no pending or, to the Company’s Knowledge,
threatened investigation that might lead to such a claim.


                        4.17     Litigation. There are no pending actions, suits
or proceedings against or affecting the Company, its Subsidiaries or any of its
or their properties; and to the Company’s Knowledge, no such actions, suits or
proceedings are threatened or contemplated.


                        4.18     Financial Statements. The financial statements
included in each SEC Filing filed on or after March 31, 2031 present fairly, in
all material respects, the consolidated financial position of the Company as of
the dates shown and its consolidated results of operations and cash flows for
the periods shown, and such financial statements have been prepared in
conformity with United States generally accepted accounting principles applied
on a consistent basis (“GAAP”) (except as may be disclosed therein or in the
notes thereto, and, in the case of quarterly financial statements, as permitted
by Form 10-QSB under the 1934 Act). Except as set forth in the financial
statements of the Company included in the SEC Filings filed prior to the date
hereof or as described on Schedule 4.18, neither the Company nor any of its
Subsidiaries has incurred any liabilities, contingent or otherwise, except those
incurred in the ordinary course of business, consistent (as to amount and
nature) with past practices since the date of such financial statements, none of
which, individually or in the aggregate, have had or could reasonably be
expected to have a Material Adverse Effect.


                        4.19     Insurance Coverage. The Company and each
Subsidiary maintains in full force and effect insurance coverage that is
customary for comparably situated companies for the business being conducted and
properties owned or leased by the Company and each Subsidiary, and the Company
reasonably believes such insurance coverage to be adequate against all
liabilities, claims and risks against which it is customary for comparably
situated companies to insure.


                        4.20     Brokers and Finders. No Person will have, as a
result of the transactions contemplated by the Transaction Documents, any valid
right, interest or claim against or upon the Company, any Subsidiary or an
Investor for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of the
Company.


                        4.21     No Directed Selling Efforts or General
Solicitation. Neither the Company nor any Person acting on its behalf has
conducted any general solicitation or general advertising (as those terms are
used in Regulation D) in connection with the offer or sale of any of the
Securities.


                        4.22     No Integrated Offering. Neither the Company nor
any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any Company security or
solicited any offers to buy any security, under circumstances that would
adversely affect reliance by the Company on Section 4(2) for the exemption from
registration for the transactions contemplated hereby or would require
registration of the Securities under the 1933 Act.


                        4.23     Private Placement. The offer and sale of the
Securities to the Investor as contemplated hereby is exempt from the
registration requirements of the 1933 Act.


                        4.24     Questionable Payments. Neither the Company nor
any of its Subsidiaries, nor their respective directors, officers or employees
nor, to the Company’s Knowledge, any of their respective current or former
stockholders, agents or other Persons acting on behalf of the Company or any
Subsidiary, has on behalf of the Company or any Subsidiary or in connection with
their respective businesses: (a) used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity; (b) made any direct or indirect unlawful payments to any
governmental officials or employees from corporate funds; (c) established or
maintained any unlawful or unrecorded fund of corporate monies or other assets;
(d) made any false or fictitious entries on the books and records of the Company
or any Subsidiary; or (e) made any unlawful bribe, rebate, payoff, influence
payment, kickback or other unlawful payment of any nature.


                        4.25     Transactions with Affiliates. Except as
disclosed in the SEC Filings, none of the officers or directors of the Company
and, to the Company’s Knowledge, none of the employees of the Company is
presently a party to any transaction with the Company or any Subsidiary (other
than as holders of stock options and/or warrants, and for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the Company’s Knowledge, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.


                        4.26     Internal Controls. The Company is in material
compliance with the provisions of the Sarbanes-Oxley Act of 2002 currently
applicable to the Company. The Company and the Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management's general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management's general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company has established disclosure controls and procedures (as defined in 1934
Act Rules 13a-14 and 15d-14) for the Company and designed such disclosure
controls and procedures to ensure that material information relating to the
Company, including the Subsidiaries, is made known to the certifying officers by
others within those entities, particularly during the period in which the
Company’s most recently filed period report under the 1934 Act, as the case may
be, is being prepared. The Company's certifying officers have evaluated the
effectiveness of the Company's controls and procedures as of the end of the
period covered by the most recently filed periodic report under the 1934 Act
(such date, the "Evaluation Date"). The Company presented in its most recently
filed periodic report under the 1934 Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date. Since the Evaluation Date, there
have been no significant changes in the Company's internal controls (as such
term is defined in Item 308 of Regulation S-B) or, to the Company's Knowledge,
in other factors that could significantly affect the Company's internal
controls. The Company maintains and will continue to maintain a standard system
of accounting established and administered in accordance with GAAP and the
applicable requirements of the 1934 Act.


                        4.28     Disclosures. Neither the Company nor any Person
acting on its behalf has provided the Investor or its agent or counsel with any
information that constitutes or might constitute material, non-public
information. The written materials delivered to the Investor in connection with
the transactions contemplated by the Transaction Documents do not contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements contained therein, in light of the circumstances
under which they were made, not misleading.


            5.         Representations and Warranties of the Investors. Each
Investor represents and warrants, severally and not jointly, as to such
Investor, that:


                        5.01  Investment Purpose. Each Investor is acquiring the
Securities (and upon conversion of the Notes and the exercise of the Warrants,
if applicable, the Conversion Shares and Warrant Shares), for its own account
for investment only and not with a view towards, or for resale in connection
with, the public sale or distribution thereof, except pursuant to sales
registered or exempted under the Securities Act. The Investor agrees not to
sell, hypothecate or otherwise transfer the Investor’s securities unless such
securities are registered under the federal and applicable state securities laws
or unless, in the opinion of counsel satisfactory to the Company, an exemption
from such law is available.


                        5.02     Residence of Investor. Each Investor resides in
the jurisdiction set forth on the signature pages affixed hereto.


                        5.03     Non-US Person. If a Investor is not a person in
the United States or a U.S. Person (as defined in Rule 902(k) of Regulation S)
or is not purchasing the Securities on behalf of a person in the United States
or a U.S. Person:


                                    (a)       neither the Investor nor any
disclosed principal is a U.S. Person nor are they subscribing for the Securitie
for the account of a U.S. Person or for resale in the United States and the
Investor confirms that the Securities have not been offered to the Investor in
the United States and that this Agreement has not been signed in the United
States;


                                    (b)       the Investor acknowledges that the
Securities have not been registered under the Securities Act and may not be
offered or sold in the United States or to a U.S. Person unless the securities
are registered under the U.S. Securities Act and all applicable state securities
laws or an exemption from such registration requirements is available, and
further agrees that hedging transactions involving such securities may not be
conducted unless in compliance with the U.S. Securities Act;


                                    (c)       the Investor and if applicable,
the disclosed principal for whom the Investor is acting, understands that the
Company is the seller of the Securities and underlying securities and that, for
purposes of Regulation S, a “distributor” is any underwriter, dealer or other
person who participates pursuant to a contractual arrangement in the
distribution of securities sold in reliance on Regulation S and that an
“affiliate” is any partner, officer, director or any person directly or
indirectly controlling, controlled by or under common control with any person in
question. Except as otherwise permitted by Regulation S, the Investor and if
applicable, the disclosed principal for whom the Investor is acting, agrees that
it will not, during a one year distribution compliance period, act as a
distributor, either directly or through any affiliate, or sell, transfer,
hypothecate or otherwise convey the Securities or underlying securities other
than to a non-U.S. Person;


                                    (d)       the Investor and if applicable,
the disclosed principal for whom the Investor is acting, acknowledges and
understands that in the event the Securities are offered, sold or otherwise
transferred by the Investor or if applicable, the disclosed principal for whom
the Investor is acting, to a non-U.S Person prior to the expiration of a one
year distribution compliance period, the purchaser or transferee must agree not
to resell such securities except in accordance with the provisions of Regulation
S, pursuant to registration under the Securities Act, or pursuant to an
available exemption from registration; and must further agree not to engage in
hedging transactions with regard to such securities unless in compliance with
the Securities Act; and


                                    (e)       neither the Investor nor any
disclosed principal will offer, sell or otherwise dispose of the Securities or
the underlying securities in the United States or to a U.S. Person unless (A)
the Company has consented to such offer, sale or disposition and such offer,
sale or disposition is made in accordance with an exemption from the
registration requirements under the Securities Act and the securities laws of
all applicable states of the United States or (B) the SEC has declared effective
a registration statement in respect of such securities.


                        5.03     Accredited Investor Status. The Investor meets
the requirements of at least one of the suitability standards for an “Accredited
Investor” as that term is defined in Rule 501(a)(3) of Regulation D, and as set
forth on the Accredited Investor Certification attached hereto.


                        5.04     Accredited Investor Qualifications. The
Investor (i) if a natural person, represents that the Investor has reached the
age of 21 and has full power and authority to execute and deliver this Agreement
and all other related agreements or certificates and to carry out the provisions
hereof and thereof; (ii) if a corporation, partnership, or limited liability
company or partnership, or association, joint stock company, trust,
unincorporated organization or other entity, represents that such entity was not
formed for the specific purpose of acquiring the Securities, such entity is duly
organized, validly existing and in good standing under the laws of the state of
its organization, the consummation of the transactions contemplated hereby is
authorized by, and will not result in a violation of state law or its charter or
other organizational documents, such entity has full power and authority to
execute and deliver this Agreement and all other related agreements or
certificates and to carry out the provisions hereof and thereof and to purchase
and hold the Securities, the execution and delivery of this Agreement has been
duly authorized by all necessary action, this Agreement has been duly executed
and delivered on behalf of such entity and is a legal, valid and binding
obligation of such entity; or (iii) if executing this Agreement in a
representative or fiduciary capacity, represents that it has full power and
authority to execute and deliver this Agreement in such capacity and on behalf
of the subscribing individual, ward, partnership, trust, estate, corporation, or
limited liability company or partnership, or other entity for whom the Investor
is executing this Agreement, and such individual, partnership, ward, trust,
estate, corporation, or limited liability company or partnership, or other
entity has full right and power to perform pursuant to this Agreement and make
an investment in the Company, and represents that this Agreement constitutes a
legal, valid and binding obligation of such entity. The execution and delivery
of this Agreement will not violate or be in conflict with any order, judgment,
injunction, agreement or controlling document to which the Investor is a party
or by which it is bound;


                        5.04     Solicitation. The Investor is unaware of, is in
no way relying on, and did not become aware of the offering of the Securities
through or as a result of, any form of general solicitation or general
advertising including, without limitation, any article, notice, advertisement or
other communication published in any newspaper, magazine or similar media or
broadcast over television or radio, in connection with the offering and sale of
the Securities and is not subscribing for the Securities and did not become
aware of the offering of the Securities through or as a result of any seminar or
meeting to which the Investor was invited by, or any solicitation of a
subscription by, a person not previously known to the Investor in connection
with investments in securities generally;


                        5.05     Brokerage Fees. The Investor has taken no
action that would give rise to any claim by any person for brokerage
commissions, finders’ fees or the like relating to Transaction Documents;


                        5.06     Investor’s Advisors. The Investor and the
Investor’s attorney, accountant, purchaser representative and/or tax advisor, if
any (collectively, the “Advisors”), as the case may be, has such knowledge and
experience in financial, tax, and business matters, and, in particular,
investments in securities, so as to enable it to utilize the information made
available to it in connection with the Securities to evaluate the merits and
risks of an investment in the Securities and the Company and to make an informed
investment decision with respect thereto.


                        5.07     Investor Liquidity. Each Investor has adequate
means of providing for such Investor’s current financial needs and foreseeable
contingencies and has no need for liquidity of its investment in the Securities
for an indefinite period of time.


                        5.08     High Risk Investment; Review of Risk Factors.
The Investor is aware that an investment in the Securities, involves a number of
very significant risks.

                        

                        5.09     Reliance on Exemptions. Each Investor
understands that the Securities are being offered and sold to it in reliance on
specific exemptions from the registration requirements of United States federal
and state securities laws and that the Company is relying in part upon the truth
and accuracy of, and such Investor’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of such Investor set
forth herein in order to determine the availability of such exemptions and the
eligibility of such Investor to acquire such securities.


                        5.10     Information. Each Investor and its Advisors
have been furnished with all materials relating to the business, finances and
operations of the Company and information it deemed material to making an
informed investment decision regarding its purchase of the Securities, which
have been requested by such Investor. Each Investor and its Advisors have been
afforded the opportunity to review the Company’s SEC Filings, as such term is
defined below (hard copies of which were made available to the Investor upon
request to the Company or were otherwise accessible to the Investor via the
SEC’s EDGAR system), and the information contained therein. Each Investor and
its Advisors have been afforded the opportunity to ask questions of the Company
and its management. Neither such inquiries nor any other due diligence
investigations conducted by such Investor or its Advisors shall modify, amend or
affect such Investor’s right to rely on the Company’s representations and
warranties contained in Section 4 above. Each Investor has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Securities.


                        5.11     No Other Representations or Information. In
evaluating the suitability of an investment in the Securities, the Investor has
not relied upon any representation or information (oral or written) other than
as stated in the Transaction Documents. No oral or written representations have
been made, or oral or written information furnished, to the Investor or its
Advisors, if any, in connection with the offering of the Securities which are in
any way inconsistent with the information contained in the Transaction
Documents;


                        5.12     No Governmental Review. Each Investor
understands that no United States federal or state agency or any other
government or governmental agency has passed on or made any recommendation or
endorsement of the Securities , or the fairness or suitability of the investment
in the Securities, nor have such authorities passed upon or endorsed the merits
of the offering of the Securities.


                        5.13     Transfer or Resale. Each Investor understands
that: (i) the Securities have not been and are not being registered under the
Securities Act or any state securities laws, and may not be offered for sale,
sold, assigned or transferred unless (A) subsequently registered thereunder, or
(B) such Investor shall have delivered to the Company an opinion of counsel, in
a generally acceptable form, to the effect that such securities to be sold,
assigned or transferred may be sold, assigned or transferred pursuant to an
exemption from such registration requirements; (ii) any sale of such securities
made in reliance on Rule 144 under the Securities Act (or a successor rule
thereto) (“Rule 144”) may be made only in accordance with the terms of Rule 144
and further, if Rule 144 is not applicable, any resale of such securities under
circumstances in which the seller (or the person through whom the sale is made)
may be deemed to be an underwriter (as that term is defined in the Securities
Act) may require compliance with some other exemption under the Securities Act
or the rules and regulations of the SEC thereunder; and (iii) except as
otherwise set forth in this Agreement, neither the Company nor any other person
is under any obligation to register such securities under the Securities Act or
any state securities laws or to comply with the terms and conditions of any
exemption thereunder. The Company reserves the right to place stop transfer
instructions against the shares and certificates for the Conversion Shares
and/or the Warrant Shares to the extent specifically set forth under this
Agreement. There can be no assurance that there will be any market or resale for
the Securities, nor can there be any assurance that the Securities, will be
freely transferable at any time in the foreseeable future.


                        5.14     Legends. Each Investor understands that the
certificates or other instruments representing the Securities shall bear a
restrictive legend in substantially the following form (and a stop transfer
order may be placed against transfer of such stock certificates):


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). THESE
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO
THE COMPANY, (B) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT, (C) IN COMPLIANCE WITH RULE 144 OR 144A
THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS, (D) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, OR (E) IN A
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE,
FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OR OTHER EVIDENCE OF EXEMPTION,
IN EITHER CASE REASONABLY SATISFACTORY TO THE COMPANY. HEDGING TRANSACTIONS
INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT.


            The legend set forth above shall be removed and the Company within
three (3) business days shall issue a certificate without such legend to the
holder of the Securities upon which it is stamped, if, unless otherwise required
by state securities laws, (i) the Investor or its broker make the necessary
representations and warranties to the transfer agent for the Common Stock that
it has complied with the prospectus delivery requirements in connection with a
sale transaction, provided the Securities are registered under the Securities
Act or (ii) in connection with a sale transaction, after such holder provides
the Company with an opinion of counsel satisfactory to the Company, which
opinion shall be in form, substance and scope customary for opinions of counsel
in comparable transactions, to the effect that a public sale, assignment or
transfer of the Securities may be made without registration under the Securities
Act.


                        5.14     Authorization, Enforcement. This Agreement has
been duly and validly authorized, executed and delivered on behalf of such
Investor and is a valid and binding agreement of such Investor enforceable in
accordance with its terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.


                        5.15     Receipt of Documents. Each Investor and its
counsel have received and read in their entirety: (i) this Agreement and each
representation, warranty and covenant set forth herein; and (ii) all due
diligence and other information necessary to verify the accuracy and
completeness of such representations, warranties and covenants; each Investor
has received answers to all questions such Investor submitted to the Company
regarding an investment in the Company; and each Investor has relied on the
information contained therein and has not been furnished any other documents,
literature, memorandum or prospectus.


                        5.16     Trading Activities. The Investor’s trading
activities with respect to the Company’s Common Stock shall be in compliance
with all applicable federal and state securities laws, rules and regulations and
the rules and regulations of the principal market on which the Company’s Common
Stock is listed or traded. Neither the Investor nor its affiliates has an open
short position in the Common Stock of the Company and, except as set forth
below, the Investor shall not, and shall not cause any of its affiliates under
common control with the Investor, to engage in any short sale as defined in any
applicable SEC or Financial Industry Regulatory Authority (FINRA) rules on any
hedging transactions with respect to the Common Stock until the earlier to occur
of (i) the third anniversary of the Closing Date and (ii) the Investor(s) no
longer own a principal balance of the Securities. Without limiting the
foregoing, the Investor agrees not to engage in any naked short transactions in
excess of the amount of shares owned (or an offsetting long position) by the
Investor.


                        5.17     Regulation FD. Each Investor acknowledges and
agrees that all of the information received by it in connection with the
transactions contemplated by this Agreement is of a confidential nature and may
be regarded as material non-public information under Regulation FD promulgated
by the SEC and that such information has been furnished to the Investor for the
sole purpose of enabling the Investor to consider and evaluate an investment in
the Securities. The Investor agrees that it will treat such information in a
confidential manner, will not use such information for any purpose other than
evaluating an investment in the Securities, will not, directly or indirectly,
trade or permit the Investor’s agents, representatives or affiliates to trade in
any securities of the Company while in possession of such information and will
not, directly or indirectly, disclose or permit the Investor’s agents,
representatives or affiliates to disclose any of such information without the
Company’s prior written consent. The Investor shall make its agents, affiliates
and representatives aware of the confidential nature of the information
contained herein and the terms of this section including the Investor’s
agreement to not disclose such information, to not trade in the Company’s
securities while in the possession of such information and to be responsible for
any disclosure or other improper use of such information by such agents,
affiliates or representatives. Likewise, without the Company’s prior written
consent, the Investor will not, directly or indirectly, make any statements,
public announcements or other release or provision of information in any form to
any trade publication, to the press or to any other person or entity whose
primary business is or includes the publication or dissemination of information
related to the transactions contemplated by this Agreement.


                        5.18     No Legal Advice from the Company. Each Investor
acknowledges that it had the opportunity to review this Agreement and the
transactions contemplated by this Agreement with its own legal counsel and
investment and tax advisors. Each Investor is relying solely on such Advisors
and not on any statements or representations of the Company or any of its
representatives or agents for legal, tax or investment advice with respect to
this investment, the transactions contemplated by this Agreement or the
securities laws of any jurisdiction.

            


            6. Conditions to Closing.


                        6.1       Conditions to the Investors’ Obligations. The
obligation of Investor to purchase the Securities at the Closing is subject to
the fulfillment to Investors’ satisfaction, on or prior to the Closing Date, of
the following conditions, any of which may be waived by Investor:


                                    (a)       The representations and warranties
made by the Company in Section 4 hereof qualified as to materiality shall be
true and correct at all times prior to and on the Closing Date, except to the
extent any such representation or warranty expressly speaks as of an earlier
date, in which case such representation or warranty shall be true and correct as
of such earlier date, and, the representations and warranties made by the
Company in Section 4 hereof not qualified as to materiality shall be true and
correct in all material respects at all times prior to and on the Closing Date,
except to the extent any such representation or warranty expressly speaks as of
an earlier date, in which case such representation or warranty shall be true and
correct in all material respects as of such earlier date. The Company shall have
performed in all material respects all obligations and covenants herein required
to be performed by it on or prior to the Closing Date.


                                    (b)       The Company shall have obtained
any and all consents, permits, approvals, registrations and waivers (excluding
stockholder approval of the Reverse Split) necessary or appropriate for
consummation of the purchase and sale of the Securities and the consummation of
the other transactions contemplated by the Transaction Documents, all of which
shall be in full force and effect.


                                    (c)       No judgment, writ, order,
injunction, award or decree of or by any court, or judge, justice or magistrate,
including any bankruptcy court or judge, or any order of or by any governmental
authority, shall have been issued, and no action or proceeding shall have been
instituted by any governmental authority, enjoining or preventing the
consummation of the transactions contemplated hereby or in the other Transaction
Documents.


                                    (d)       The Company shall have delivered a
Certificate, executed on behalf of the Company by its Chief Executive Officer or
its Chief Financial Officer, dated as of the Closing Date, certifying to the
fulfillment of the conditions specified in subsections (a), (b), and (c) of this
Section 6.1.


                                    (e)       The Company shall have delivered a
Certificate, executed on behalf of the Company by its Secretary, dated as of the
Closing Date, certifying the resolutions adopted by the Board of Directors of
the Company approving the transactions contemplated by this Agreement and the
other Transaction Documents, and the issuance of the Securities, certifying the
current versions of the Articles of Incorporation and Bylaws of the Company and
certifying as to the signatures and authority of persons signing the Transaction
Documents and related documents on behalf of the Company.


                                    (f)        No stop order or suspension of
trading shall have been imposed by the SEC or any other governmental or
regulatory body with respect to public trading in the Common Stock.


                                    (h)       The Company shall have delivered
the Securities to the Investor.


                        6.2       Conditions to Obligations of the Company. The
Company's obligation to sell and issue the Note and the Warrants at the Closing
is subject to the fulfillment to the satisfaction of the Company on or prior to
the Closing Date of the following conditions, any of which may be waived by the
Company:


                                    (a)       The representations and warranties
made by the Investor in Sections 5 hereof (the “Investment Representations”),
shall be true and correct in all material respects when made, and shall be true
and correct in all material respects on the Closing Date with the same force and
effect as if they had been made on and as of said date. The Investment
Representations shall be true and correct in all respects when made, and shall
be true and correct in all respects on the Closing Date with the same force and
effect as if they had been made on and as of said date. The Investor shall have
performed in all material respects all obligations and covenants herein required
to be performed prior to the Closing Date.


                                    (b)       The Investor shall have delivered
the Purchase Price to the Company.


                        6.3       Termination by Either Company or Investor.
Either the Company or Investor shall have the right to terminate this Agreement
if the Closing hasn’t occurred prior to September 1, 2011.


            7.         Covenants and Agreements of the Company.


                        7.1       Reservation of Common Stock. After the Reverse
Split is effected by, the Company shall at all times reserve and keep available
out of its authorized but unissued shares of Common Stock, solely for the
purpose of providing for the conversion of the Notes and exercise of the
Warrants, such number of shares of Common Stock as shall from time to time equal
the number of Conversion Shares and Warrant Shares, respectively, issuable
pursuant to this Agreement in accordance with their respective terms.


                        7.2       Reports. The Company will furnish to the
Investor and/or assignee such information relating to the Company and its
Subsidiaries as from time to time may reasonably be requested by the Investor
and/or assignee; provided, however, that the Company shall not disclose material
nonpublic information to the Investor, or to advisors to or representatives of
the Investor, unless prior to disclosure of such information the Company
identifies such information as being material nonpublic information and provides
the Investor, such advisors and representatives with the opportunity to accept
or refuse to accept such material nonpublic information for review and Investor
enters into an appropriate confidentiality agreement with the Company with
respect thereto.


                        7.3       No Conflicting Agreements. The Company will
not take any action, enter into any agreement or make any commitment that would
conflict or interfere in any material respect with the Company’s obligations to
the Investor under the Transaction Documents.


                        7.4       Insurance. The Company shall maintain in full
force and effect insurance coverage that is customary for comparably situated
companies for the business being conducted and properties owned or leased by the
Company and each Subsidiary, in amounts the Company reasonably believes to be
adequate against all liabilities, claims and risks against which it is customary
for comparably situated companies to insure.


                        7.5       Compliance with Laws. The Company will comply
in all material respects with all applicable laws, rules, regulations, orders
and decrees of all governmental authorities.


                        7.6       Listing of Common Stock. The Company will use
commercially reasonable efforts to continue the listing and trading of its
Common Stock on the OTC Electronic Bulletin Board and, in accordance, therewith,
will use commercially reasonable efforts to comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
such market.


                        7.7       Removal of Legends. Upon the earlier of (i)
registration for resale of the Conversion shares or the Warrant Shares or (ii)
Rule 144 becoming available, the Company shall (A) deliver to the transfer agent
for the Common Stock (the “Transfer Agent”) irrevocable instructions that the
Transfer Agent shall reissue a certificate representing shares of Common Stock
without legends upon receipt by such Transfer Agent of the legended certificates
for such shares, together with either (1) a customary representation by the
Investor that Rule 144(k) applies to the shares of Common Stock represented
thereby or (2) a statement by the Investor that such Investor has sold the
shares of Common Stock represented thereby in accordance with the plan of
distribution contained in the registration statement and, if applicable, in
accordance with any prospectus delivery requirements, and (B) cause its counsel
to deliver to the Transfer Agent one or more blanket opinions to the effect that
the removal of such legends in such circumstances may be effected under the 1933
Act. From and after the earlier of such dates, upon an Investor’s written
request, the Company shall promptly cause certificates evidencing the Investor’s
Securities to be replaced with certificates which do not bear such restrictive
legends, and Conversion Shares and Warrant Shares subsequently issued upon due
conversion of the Note and/or exercise of the Warrants shall not bear such
restrictive legends provided the provisions of either clause (i) or clause (ii)
above, as applicable, are satisfied with respect to such Conversion shares. When
the Company is required to cause unlegended certificates to replace previously
issued legended certificates, if unlegended certificates are not delivered to
Investor within three (3) Business Days of submission by Investor of legended
certificate(s) to the Transfer Agent as provided above (or to the Company, in
the case of the Warrant or Note), the Company shall be liable to the Investor
for liquidated damages in an amount equal to 3% of the aggregate purchase price
of the Securities evidenced by such certificate(s) for each thirty (30) day
period (or portion thereof) beyond such three (3) Business Day that the
unlegended certificates have not been so delivered.


            8.         Survival and Indemnification.


                        8.1 Survival. The representations, warranties, covenants
and agreements contained in this Agreement shall survive the Closing of the
transactions contemplated by this Agreement.


                        8.2 Indemnification. The Company agrees to indemnify and
hold harmless the Investor and its Affiliates and their respective directors,
officers, employees and agents from and against any and all losses, claims,
damages, liabilities and expenses (including without limitation reasonable
attorney fees and disbursements and other expenses incurred in connection with
investigating, preparing or defending any action, claim or proceeding, pending
or threatened and the costs of enforcement thereof) (collectively, “Losses”) to
which such Person may become subject as a result of any breach of
representation, warranty, covenant or agreement made by or to be performed on
the part of the Company under the Transaction Documents, and will reimburse any
such Person for all such amounts as they are incurred by such Person.

 

                        8.3 Conduct of Indemnification Proceedings. Promptly
after receipt by any Person (the “Indemnified Person”) of notice of any demand,
claim or circumstances which would or might give rise to a claim or the
commencement of any action, proceeding or investigation in respect of which
indemnity may be sought pursuant to Section 8.2, such Indemnified Person shall
promptly notify the Company in writing and the Company shall assume the defense
thereof, including the employment of counsel reasonably satisfactory to such
Indemnified Person, and shall assume the payment of all fees and expenses;
provided, however, that the failure of any Indemnified Person so to notify the
Company shall not relieve the Company of its obligations hereunder except to the
extent that the Company is materially prejudiced by such failure to notify. In
any such proceeding, any Indemnified Person shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such Indemnified Person unless: (i) the Company and the Indemnified Person
shall have mutually agreed to the retention of such counsel; or (ii) in the
reasonable judgment of counsel to such Indemnified Person representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. The Company shall not be liable for any
settlement of any proceeding effected without its written consent, which consent
shall not be unreasonably withheld, but if settled with such consent, or if
there be a final judgment for the plaintiff, the Company shall indemnify and
hold harmless such Indemnified Person from and against any loss or liability (to
the extent stated above) by reason of such settlement or judgment. Without the
prior written consent of the Indemnified Person, which consent shall not be
unreasonably withheld, the Company shall not effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Person is
or could have been a party and indemnity could have been sought hereunder by
such Indemnified Party, unless such settlement includes an unconditional release
of such Indemnified Person from all liability arising out of such proceeding.


            9.         Miscellaneous.


                        9.1       Successors and Assigns. This Agreement may not
be assigned by a party hereto without the prior written consent of the Company
or the Investor, as applicable, provided, however, that an Investor may assign
its rights and delegate its duties hereunder in whole or in part to an Affiliate
or to a third party acquiring some or all of its Securities in a private
transaction without the prior written consent of the Company, after notice duly
given by Investor to the Company provided, that no such assignment or obligation
shall affect the obligations of Investor hereunder. The provisions of this
Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.


                        9.2       Counterparts; Faxes. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. This
Agreement may also be executed via facsimile, which shall be deemed an original.


                        9.3       Titles and Subtitles. The titles and subtitles
used in this Agreement are used for convenience only and are not to be
considered in construing or interpreting this Agreement.


                        9.4       Notices. Unless otherwise provided, any notice
required or permitted under this Agreement shall be given in writing and shall
be deemed effectively given as hereinafter described (i) if given by personal
delivery, then such notice shall be deemed given upon such delivery, (ii) if
given by telex or telecopier, then such notice shall be deemed given upon
receipt of confirmation of complete transmittal, (iii) if given by mail, then
such notice shall be deemed given upon the earlier of (A) receipt of such notice
by the recipient or (B) three days after such notice is deposited in first class
mail, postage prepaid, and (iv) if given by an internationally recognized
overnight air courier, then such notice shall be deemed given one Business Day
after delivery to such carrier. All notices shall be addressed to the party to
be notified at the address as follows, or at such other address as such party
may designate by ten days’ advance written notice to the other party:


                                    If to the Company:


All Fuels and Energy Company

6165 N.W. 86th Street

Johnston, Iowa 50131


 

                                    If to the Investor, to the address set forth
on the signature page.


                        9.5       Expenses. The parties hereto shall pay their
own costs and expenses in connection herewith, except that the Company shall pay
$15,000 of the fees and expenses of Brewer & Pritchard; it being understood that
Brewer & Pritchard has only rendered legal advice to the Company and not to the
Investors in connection with the transactions contemplated hereby, and that the
Investors have relied for such matters on the advice of its own respective
counsel. Such expenses shall be paid not later than the Closing.


                        9.6       Amendments and Waivers. Any term of this
Agreement may be amended and the observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Investors.
Any amendment or waiver effected in accordance with this paragraph shall be
binding upon each holder of any Securities purchased under this Agreement at the
time outstanding, each future holder of all such Securities, and the Company.


                        9.7       Publicity. Except as set forth below, no
public release or announcement concerning the transactions contemplated hereby
shall be issued by the Company or the Investor without the prior consent of the
Company (in the case of a release or announcement by the Investor) or the
Investor (in the case of a release or announcement by the Company) (which
consents shall not be unreasonably withheld), except as such release or
announcement may be required by law or the applicable rules or regulations of
any securities exchange or securities market, in which case the Company or the
Investor, as the case may be, shall allow the Investor or the Company, as
applicable, to the extent reasonably practicable in the circumstances,
reasonable time to comment on such release or announcement in advance of such
issuance. By 8:30 a.m. (New York City time) on the trading day immediately
following the Closing Date, the Company shall issue a press release, reviewed
and approved by the Investor, disclosing the consummation of the transactions
contemplated by this Agreement. No later than the third trading day following
the Closing Date, the Company will file a Current Report on Form 8-K, reviewed
and approved by the Investor, attaching the press release described in the
foregoing sentence as well as copies of the Transaction Documents. In addition,
the Company will make such other filings and notices in the manner and time
required by the SEC.


                        9.8       Severability. Any provision of this Agreement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof but shall
be interpreted as if it were written so as to be enforceable to the maximum
extent permitted by applicable law, and any such prohibition or unenforceability
in any jurisdiction shall not invalidate or render unenforceable such provision
in any other jurisdiction. To the extent permitted by applicable law, the
parties hereby waive any provision of law which renders any provision hereof
prohibited or unenforceable in any respect.


                        9.9       Entire Agreement. This Agreement, including
the Exhibits and the Disclosure Schedules, and the other Transaction Documents
constitute the entire agreement among the parties hereof with respect to the
subject matter hereof and thereof and supersede all prior agreements and
understandings, both oral and written, between the parties with respect to the
subject matter hereof and thereof.


                        9.10     Further Assurances. The parties shall execute
and deliver all such further instruments and documents and take all such other
actions as may reasonably be required to carry out the transactions contemplated
hereby and to evidence the fulfillment of the agreements herein contained.


                        9.11     Governing Law; Consent to Jurisdiction; Waiver
of Jury Trial. This Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of Texas without regard to the choice of
law principles thereof. Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of the State of Texas located in Harris
County and the United States District Court for the Southern District of Texas
for the purpose of any suit, action, proceeding or judgment relating to or
arising out of this Agreement and the transactions contemplated hereby. Service
of process in connection with any such suit, action or proceeding may be served
on each party hereto anywhere in the world by the same methods as are specified
for the giving of notices under this Agreement. Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.


[signature page follows]



                        IN WITNESS WHEREOF, the parties have executed this
Agreement or caused their duly authorized officers to execute this Agreement as
of the date first above written.


The Company:                                                ALL FUELS & ENERGY
COMPANY


                                                                        By: /s/
DEAN E. SUKOWATEY
                                                                        Name:
Dean E. Sukowatey
                                                                        Title:
Pres/CEO

The Investors:

                                                                        By: /s/
JONATHAN FRIEDLANDER
                                                                        Name:
Jonathan Friedlander
                                                                        Title:
President

            Aggregate Purchase Price: $
            Principal Amount of Note: $

            Address for Notice:
                                                                        5348
Vegas Drive #761
                                                                        Las
Vegas, NV 89108

                                                                        Attention:
Equity Highrise, Inc.

                                                                        With a
copy to:

                                                                        By: /s/
SCOTT B. GANN
                                                                        Name:
Scott B. Gann
                                                                        Title:
Member, Lazy Bear, LLC

            Aggregate Purchase Price: $
            Principal Amount of Note: $

            Address for Notice:
                                                                        _____________________
                                                                        _____________________

                                                                        Attention:
________________

                                                                        With a
copy to:


                                                                        By: /s/
SCOTT B. GANN
                                                                        Name:
Scott B. Gann
                                                                        Title:
Member, Lee Bear I, LLC

            Aggregate Purchase Price: $
            Principal Amount of Note: $

            Address for Notice:
                                                                        ______________________
                                                                        ______________________

                                                                        Attention:
______________

                                                                        With a
copy to:


                                                                        /s/
JOSEPH R. LEE POA SCOTT B. GANN
                                                                        Name:
Joseph R. Lee POA Scott B. Gann

            Aggregate Purchase Price: $
            Principal Amount of Note: $

            Address for Notice:
                                                                        ______________________
                                                                        ______________________

                                                                        Attention:
__________________

                                                                        With a
copy to:


                                                                        By: /s/
KEVAN CASEY
                                                                        Name:
Kevan Casey
                                                                        Title:
Manager

            Aggregate Purchase Price: $88,200
            Principal Amount of Note: $88,200

            Address for Notice:
                                                                        2710
Thomes Ave
                                                                        Cheyenne,
WY 82001
                                                                        Attention:
Kevan Casey

                                                                        With a
copy to:


Exhibit A


INVESTOR
Notice Address
Original Principal Amount of Note
Number of               Number of
Shares                            Shares
underlying               underlying
Series A                       Series B
Warrant                       Warrant
Equity Highrise, Inc.
5348 Vegas Drive PMB#761 Las Vegas, NV
$16,800
8,000,000                  8,000,000
Joseph R. Lee
7550 Hinson Street 12-C Orlando, FL
$17,800
8,476,190                  8,476,190
Lee Bear I, LLC
402 Appel Routh Ste 1C Key West, FL
$77,200
36,761,905              36,761,905
Lazy Bear, LLC
402 Appel Routh Ste 1C Key West, FL
$10,000
4,761,905                  4,761,905
Jinsun, LLC
2710 Thomes Ave.
Cheyenne, WY 82001
Attn: Kevan Casey
$88,200
42,000,000              42,000,000



Disclosure Schedules



Schedule 4.3


Each of the following Notes is convertible into share of the Company’s common
stock at $0.01 per share:


Name
Date of Issuance
Principal Amount
Russell C. Duncan, III
4/11/2011

$50,000

Brad Knaack
4/15/2011

$5,000

Gaylen Knaack
4/15/2011

$5,000

Dean Sukowatey
11/3/2008

$20,000

Dean Sukowatey
11/28/2008

$20,000

Dean Sukowatey
8/3/2009

$50,000

Dean Sukowatey
11/13/2009

$10,000

Dean Sukowatey
7/26/2011

$2,000



The Company is a party to Convertible Promissory Note, dated January 25, 2010,
made by the Company in the original principal amount of $65,000 in favor of
Asher Enterprises, Inc., and assigned to various parties on or about August 15,
2011, which is convertible into shares of the Company’s common stock at a
variable conversion rate and contains anti-dilution provision. The closing of
this Agreement will trigger the anti-dilution provision which will cause the
conversion rate on this note to be reset to the conversion rate of the Notes


The Company is a party to Convertible Promissory Note, dated April 29, 2010,
made by the Company in the original principal amount of $35,000 in favor of
Asher Enterprises, Inc., and assigned to various parties on or about August 15,
2011, which is convertible into shares of the Company’s common stock at a
variable conversion rate and contains anti-dilution provision. The closing of
this Agreement will trigger the anti-dilution provision which will cause the
conversion rate on this note to be reset to the conversion rate of the Notes.


The Company has entered into a Debt Conversion Agreement with Dean Sukowatey,
dated August 15, 2011, in which Sukowatey had agreed to convert $534,650 of
accounts payable into 774,855,072 shares (pre-Reverse Split) of the Company’s
common stock.


Schedule 4.14


The Company has entered into a Debt Conversion Agreement with Dean Sukowatey,
dated August 15, 2011, in which Sukowatey had agreed to convert $534,650 of
accounts payable into 774,855,072 shares (pre-Reverse Split) of the Company’s
common stock.


Schedule 4.18


The Company has entered into an Amended and Restated Employment Agreement with
Dean Sukowatey, dated August 15, 2011.


The Company has entered into a Debt Conversion Agreement with Dean Sukowatey,
dated August 15, 2011, in which Sukowatey had agreed to convert $534,650 of
accounts payable into 774,855,072 shares (pre-Reverse Split) of the Company’s
common stock.